Case: 15-20191      Document: 00513303560         Page: 1    Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 15-20191                                FILED
                                                                          December 10, 2015

R. W. ROGERS, SR.,                                                           Lyle W. Cayce
                                                                                  Clerk
                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:14-CV-3242


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In 1998, R. W. Rogers, Sr., Texas prisoner # 493394, was convicted of
aggravated sexual assault of a child. The district court dismissed his recent
challenge to his conviction as an unauthorized successive 28 U.S.C. § 2254
application, denied his post-judgment motion for the appointment of counsel,
and denied his Federal Rule of Civil Procedure 60(b) motion for reconsideration
of that decision.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20191     Document: 00513303560     Page: 2   Date Filed: 12/10/2015


                                  No. 15-20191

      Rogers now seeks a certificate of appealability (COA). To obtain a COA,
Rogers must make “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
      Rogers did not file a timely notice of appeal from the dismissal of his
§ 2254 application. See FED. R. APP. P. 4(a)(1)(A). Accordingly, this court lacks
jurisdiction to review that decision. See Hernandez v. Thaler, 630 F.3d 420,
424 & n.11 (5th Cir. 2011). His motion for a COA to challenge that decision on
appeal is denied. See Miller-El, 537 U.S. at 327.
      To the extent Rogers’s motion for the appointment of counsel and
Rule 60(b) motion raised challenges to the merits of his conviction, they were
successive § 2254 applications. See Gonzalez v. Crosby, 545 U.S. 524, 531
(2005). Rogers must obtain a COA to appeal the district court’s denial of those
motions. See Ochoa Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir. 2007)
(noting that this court generally requires a COA for an appeal of the denial of
post-judgment motions in a habeas proceeding). Rogers did not file a timely
notice of appeal from the denial of his motion for the appointment of counsel.
See FED. R. APP. P. 4(a)(1)(A). Thus, this court lacks jurisdiction to review that
decision. See Hernandez v. Thaler, 630 F.3d 420, 424 & n.11 (5th Cir. 2011).
Rogers did file a timely notice of appeal from the denial of his Rule 60(b)
motion. However, he did not seek authorization from this court to file a second
or successive § 2254 application, and the district court lacked jurisdiction to
address those claims. See United States v. Key, 205 F.3d 773, 774 (5th Cir.
2000). His motion for a COA to appeal the district court’s denial of those
motions is denied. See Miller-El, 537 U.S. at 327.
      To the extent Rogers’s motion for the appointment of counsel and
Rule 60(b) motion actually sought the appointment of counsel, they were not
successive § 2254 applications, and Rogers is not required to obtain a COA.



                                        2
    Case: 15-20191    Document: 00513303560         Page: 3   Date Filed: 12/10/2015


                                 No. 15-20191

See Harbison v. Bell, 556 U.S. 180, 183 (2009) (holding that an order denying
the appointment of counsel in a habeas case is not subject to the COA
requirements). Rogers’s motion for a COA to challenge those decisions is
denied as unnecessary. Rogers’s appeal from the denial of his motion for
appointment of counsel is dismissed for lack of jurisdiction because Rogers did
not file a timely notice of appeal. See FED. R. APP. P. 4(a)(1)(A). Rogers has
not identified any error or abuse of discretion in the denial of his Rule 60(b)
motion. Accordingly, he has abandoned any challenge he might have raised
regarding that decision. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987) Accordingly, the district court’s denial of that motion is
affirmed. His motion for the appointment of counsel is denied.
      The issues Rogers raises in his motion for a COA are repetitive of those
he raised in his third § 2254 application, which was denied on the merits; his
two unsuccessful motions for authorization to file a second or successive § 2254
application; and two unauthorized § 2254 applications he filed in the district
court. Rogers is cautioned that his continued filing of repetitive or frivolous
pleadings will invite sanctions, including dismissal, monetary sanctions, and
possibly denial of access to the judicial system.
      AFFIRMED; MOTIONS DENIED; SANCTION WARNING ISSUED.




                                        3